           Case 1:19-cv-00611-RP Document 57 Filed 09/02/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

MELANIE MOCK, on behalf of herself and all others §
similarly situated,                               §
                                                  §
                    Plaintiff,                    §
                                                  §
v.                                                §                      1:19-cv-611-RP
                                                  §
ST. DAVID’S HEALTHCARE                            §
PARTNERSHIP, L.P., LLP, a Texas limited           §
liability partnership,                            §
                                                  §
                    Defendant.                    §

                                               ORDER

        Before the Court is the report and recommendation of United States Magistrate Judge

Andrew W. Austin concerning Defendant St. David’s Healthcare Partnership, L.P., LLP (“St.

David’s”) Motion to Dismiss, (Dkt. 39). (R. & R., Dkt. 54). In his report and recommendation,

Judge Austin recommends that the Court grant the motion as to Melanie Mock’s (“Mock”) forward-

looking claims for injunctive relief for lack of standing and any claims accruing before May 21, 2017

as time barred and otherwise denies the motion in all other respects. (Id. at 18). Mock timely filed

objections to part of the report and recommendation. (Objs., Dkt. 55).

        A party may serve and file specific, written objections to a magistrate judge’s findings and

recommendations within fourteen days after being served with a copy of the report and

recommendation and, in doing so, secure de novo review by the district court. 28 U.S.C.

§ 636(b)(1)(C). Because Mock timely objected a portion of the report and recommendation, the

Court reviews that portion of the report and recommendation de novo. Having reviewed that portion

de novo, the Court accepts and adopts the report and recommendation as to Mock’s lack of standing

to seek injunctive relief for any future injuries. In response to Mock’s objections, (Dkt. 55), the

Court also clarifies that Mock has standing to pursue injunctive relief relating to any future efforts to
                                                    1
           Case 1:19-cv-00611-RP Document 57 Filed 09/02/20 Page 2 of 2



collect on her debt. See Riley v. Houston Nw. Operating Co., L.L.C., No. CV H-19-2496, 2020 WL

3103899, at *4–5 (S.D. Tex. June 11, 2020) (finding that plaintiff had standing to seek injunctive

relief to prevent future collection efforts).

        As to the remainder of the report and recommendation, when no objections are timely

filed—as is the case here—a district court can review the magistrate’s report and recommendation

for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When no timely objection is filed,

the [district] court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.”). The Court therefore reviews the remainder of the report

and recommendation for clear error. Having done so and finding no clear error, the Court accepts

and adopts the report and recommendation as its own order.

        Accordingly, the Court ORDERS that (1) Mock’s objections, (Dkt. 55), are GRANTED

only for the purpose of clarifying the report and recommendation, and (2) the report and

recommendation of United States Magistrate Judge Andrew W. Austin, (Dkt. 54), is ADOPTED

with the clarification that Mock has standing to seek injunctive relief to prevent future collection

efforts. St. David’s motion to dismiss, (Dkt. 39), is GRANTED IN PART and DENIED IN

PART.

        SIGNED on September 2, 2020.




                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                     2
